         Case 1:19-cv-08019-PGG Document 43 Filed 01/22/20 Page 1 of 1




January 22, 2020

VIA ECF

Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:    MEF I, LP v. ShiftPixy, Inc., 19 Civ. 8019 (PGG)

Dear Judge Gardephe:

We represent defendant ShiftPixy, Inc. (“ShiftPixy”) in the above action. I am writing, with the
concurrence and consent of plaintiff’s counsel, to advise the Court of the status of the action
following the conference on January 14, 2020. The parties to this action have executed a written
settlement agreement and under it counsel is holding an executed stipulation of dismissal and
order in escrow pending confirmation from ShiftPixy’s transfer agent of the delivery to MEFI of
shares that are part of the settlement consideration. We expect that confirmation will be
forthcoming within one to three business days, and will file the stipulation of dismissal as soon
as that occurs.
This report expressly does not cover the status of the related Dominion case (19-cv-6704
(PGG)), whose status remains uncertain.
                                             Respectfully,


                                             Martin E. Karlinsky


MEK/ks
cc:    Paul A. Rachmuth, Esq. (via ECF)
       Attorney for Plaintiff
